IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46411

STATE OF IDAHO,                                 )
                                                )   Filed: August 9, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
GARO SHAHE ASIAN,                               )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Order relinquishing jurisdiction and executing sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Garo Shahe Asian appeals from the district court’s order to relinquish jurisdiction and
execute the reduced sentence. Asian asserts the district court abused its discretion when it
relinquished jurisdiction because the court did not appropriately defer to the Idaho Department of
Correction’s (Department) programming discretion as set forth in Idaho Code § 19-2601(4). The
State contends the district court did not make its decision to relinquish jurisdiction based on the
Department’s choice of programming.        We affirm the district court’s judgment and order
relinquishing jurisdiction.
       The decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.


                                                1
Ohio App. 1990). When a trial court’s discretionary decision is reviewed on appeal, the appellate
court conducts a multi-tiered inquiry to determine whether the lower court:            (1) correctly
perceived the issue as one of discretion; (2) acted within the boundaries of such discretion; (3)
acted consistently with any legal standards applicable to the specific choices before it; and (4)
reached its decision by an exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d
149, 158 (2018).
       A jury found Asian guilty of possession of a controlled substance and possession of drug
paraphernalia. The district court later found Asian guilty of being a persistent violator. At the
sentencing hearing, the district court imposed a unified sentence of ten years, with three and one-
half years determinate, for possession of a controlled substance and 180 days for the possession
of drug paraphernalia, with the sentences to run concurrently.
       The district court retained jurisdiction for 365 days and made clear three things. First,
that the district court was retaining jurisdiction for evaluative purposes only and that this was not
a situation where successfully completing the rider would result in probation. Second, that even
if Asian successfully completed the rider, he would only get a review hearing, but there was no
guarantee of being placed on probation. Third, the district court did not recommend a specific
program because it recognized the programming may have changed and it did not want to limit
Asian’s ability to participate in a program of which the district court was not aware. Thus,
although the district court was recommending programming, it was deferring to the Department
to identify and place Asian in the most relevant treatment program.
       Asian completed the rider program and the Department recommended Asian for
probation. At Asian’s rider review hearing, the district court recognized it had discretion to
either place Asian on probation or relinquish jurisdiction. The district court repeatedly expressed
apprehension about Asian’s ability to successfully complete probation based on the
programming he received.       The district court was concerned that the programming Asian
received was insufficient to provide Asian with the necessary skills to be successful on
probation.   The district court appropriately considered relevant factors, including Asian’s
criminal history, substance abuse, associations with individuals with previous felonies, failure to
complete jail courses that the court recommended, and the perceived limits of the rider
programming, The district court concluded that despite completing the rider, Asian still had
below-average rehabilitation potential and represented a risk to society.        The district court

                                                 2
relinquished jurisdiction but sua sponte reduced Asian’s sentence pursuant to Idaho Criminal
Rule 35.
       The district court did not relinquish jurisdiction based solely on the program in which the
Department placed Asian. Instead, the district court considered the relevant factors, articulated
its reasons for relinquishing jurisdiction, and reached its decision through an exercise of reason.
Accordingly, the district court did not err in relinquishing jurisdiction in this case. We affirm the
order relinquishing jurisdiction and executing a reduced sentence.
       Chief Judge GRATTON and Judge LORELLO CONCUR.




                                                 3